Order entered March 11, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-01005-CV

                           GREG GUTMAN, Appellant

                                          V.

                            JOE JAMESON, Appellee

                On Appeal from the County Court at Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-05078-D

                                       ORDER

      Before the Court is appellee’s March 9, 2022 first partially opposed motion

for extension of time to file his brief. We GRANT the motion and ORDER the

brief be filed no later than April 11, 2022.


                                               /s/   CRAIG SMITH
                                                     JUSTICE